DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on March 8, 2022 for the patent application 16/425,107 originally filed on May 29, 2019. Claims 1 and 4 are amended. Claims 2 and 3 are cancelled. Claims 1 and 4-7 remain pending. The first office action of March 1, 2021, second office action of September 3, 2021, and third office action of December 27, 2021 are fully incorporated by reference into this Office Action.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
The amendments are sufficient to overcome the outstanding 35 USC 103 rejections. However, new rejections under 35 USC 103 are applied to the claims in this office action, as addressed below.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD, AND PROGRAM FOR LEARNING BETWEEN MULTIPLE USERS IN A CARPOOL VEHICLE.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4-7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “an information processing apparatus” (i.e. a machine), claim 4 is directed to “an information processing method” (i.e. a process), and claim 5 is directed to “a non-transitory computer readable storage medium” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “matching users for carpool,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “matching a first plurality of users, based on a location and a destination of each of the first plurality of users; 
matching, from among the first plurality of users, a second plurality of users, based on a learning objective of each of the second plurality of users, a number of the second plurality of users being greater than a seat capacity of the vehicle; 
matching, from among the second plurality of users, a third plurality of users, based on information about learning levels of each of the third plurality of users who are users requesting the carpool in the vehicle, and matching the third plurality of users such that a difference between the learning levels of the third plurality of users falls within a predetermined range, a number of the third plurality of users being equal to or less than the seat capacity of the vehicle; 
generating a travel path for the vehicle to transport the third plurality of users; 
transmitting the travel path to the vehicle; and 
instructing a display in the vehicle to display the travel path, 
wherein the method further comprises acquiring information about the learning levels of the third plurality of users, the learning levels corresponding to a score on a predetermined test taken by the third plurality of users.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “terminals possessed by the third plurality of users” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “matching users for carpool,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “terminals possessed by the third plurality of users” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 6 and 7 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 6 and 7 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to independent claims 1 and 4.
Therefore, claims 1 and 4-7 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Devarakonda (US 2008/0021723), in view of Zhuang (US 2016/0334232), and in further view of Colby et al. (hereinafter “Colby,” US 2014/0057240).
Regarding claim 1 (Currently Amended), and substantially similar limitations in claim 4 (Currently Amended), Devarakonda discloses an information processing apparatus comprising a processor, the processor being programmed to, in a case where learning for multiple carpool users in a vehicle is to be performed in the vehicle (Devarakonda [0055], “users 109 can operate the system 101 via a user interface on a computing device”; The Examiner notes that “a vehicle” is not positively recited and operating the invention for users to be matched for learning in “a vehicle” is an intended use. There is no structural difference tying the instant invention to being used only in a vehicle [i.e. the invention may be used to match people for learning in a classroom, an online course, or any venue]): 
match a first plurality of users, based on a location and a destination of each of the first plurality of users (Devarakonda [0016], “The information 103 concerning the existing carpools can include such information 103 as the origin and destination of the carpool”; also Devarakonda [0040], “The system 101 can automatically filter potential rides and other options shown to specific participants 109 based not only on factors such as commute mode (train, bus, shuttle, vanpool, carpool), carpool/ride type (recurring schedule/same-day, one-way/round-trip, etc), or location, but also on preferences specified by one and/or both of the parties matched by a ride.”); 
Devarakonda does not explicitly teach every limitation of, match, from among the first plurality of users, a second plurality of users, based on a learning objective of each of the second plurality of users, a number of the second plurality of users being greater than a seat capacity of the vehicle; match, from among the second plurality of users, a third plurality of users, based on information about learning levels of each of the third plurality of users who are requesting the carpool in the vehicle, the processor matching the third plurality of users such that a difference between the learning levels of the third plurality of users falls within a predetermined range, a number of the third plurality of users being equal to or less than the seat capacity of the vehicle; generate a travel path for the vehicle to transport the third plurality of users; transmit the travel path to the vehicle; and instruct a display in the vehicle to display the travel path.
Devarakonda does disclose filtering a plurality of users based on “preferences,” “specific interests,” and “desire to converse on specific subjects or in specific languages,” which can be interpreted as being a “learning objective” (Devarakonda [0040], “The system 101 can automatically filter potential rides and other options shown to specific participants 109 based… on preferences specified by one and/or both of the parties matched by a ride… Riders can specify their needs and preferences… The system 101 can also filter on specific interests of the parties (desire to converse on specific subjects or in specific languages, desire to listen to certain genres of music, desire for silence, etc.).”) Devarakonda also discloses keeping track of how many seats are available (Devarakonda [0044], “The system 101 can coordinate company shuttles, e.g., by keeping track of how many seats are free on a shuttle” ). Devarakonda also discloses using route information (Devarakonda [0023, 0032, 0043-0045, 0049, 0055]), but does not disclose the specifics of generating, transmitting, and displaying the routes.
However, Zhuang discloses match, from among the first plurality of users, a second plurality of users, based on a learning objective of each of the second plurality of users, a number of the second plurality of users being greater than a seat capacity of the vehicle; match, from among the second plurality of users, a third plurality of users, based on information about learning levels of each of the third plurality of users who are requesting the carpool in the vehicle, the processor matching the third plurality of users such that a difference between the learning levels of the third plurality of users falls within a predetermined range, a number of the third plurality of users being equal to or less than the seat capacity of the vehicle; generate a travel path for the vehicle to transport the third plurality of users; transmit the travel path to the vehicle; and instruct a display in the vehicle to display the travel path (Zhuang [0008], “The real-time carpooling program includes three customizable filters, one of which is capable of identifying qualified trip(s), another of which is capable of narrowing the qualified trip(s) to potential carpool candidate(s), and still another of which is capable of narrowing the potential carpool candidate(s) to carpool candidate(s).”; also Zhuang [0010], “The profile may include a list of vehicle(s) that are participating vehicles, a list of authorized carpooling driver(s), a number of seats that are typically available in the vehicle(s) for carpool rider(s),” Zhuang discloses providing three levels of filtering of the first plurality of users. Both Devarakonda supra and Zhuang disclose keeping track of the number of available seats. In order for the filtering to work, the number of the second plurality of users must necessarily be greater than the available number of seats, and the final third plurality of users must necessarily be equal to or less than the available number of seats. Otherwise, the resulting number of users after filtering is performed would likely be too many or too few. Furthermore, one having ordinary skill in the art would understand that this is the way multiple levels of filtering worked, at the time of filing, for reducing a large number of candidates down to an idea number of candidates; regarding “travel path,” see Zhuang [0071], “In some instances, the owner or operator may utilize the in-vehicle navigation unit or navigation-related services provided by the center 20 to obtain a route to the requester pick-up location.”, and [0017], “The VCP 32 may provide a variety of services, both individually and through its communication with the center 20… Several examples of these services include, but are not limited to: the carpooling service disclosed herein, turn-by-turn directions and other navigation-related services provided in conjunction with a location detection module 34”).
Zhuang is analogous to Devarakonda, as both are drawn to the art of carpool systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Devarakonda, to include match, from among the first plurality of users, a second plurality of users, based on a learning objective of each of the second plurality of users, a number of the second plurality of users being greater than a seat capacity of the vehicle; match, from among the second plurality of users, a third plurality of users, based on information about learning levels of each of the third plurality of users who are requesting the carpool in the vehicle, the processor matching the third plurality of users such that a difference between the learning levels of the third plurality of users falls within a predetermined range, a number of the third plurality of users being equal to or less than the seat capacity of the vehicle; generate a travel path for the vehicle to transport the third plurality of users; transmit the travel path to the vehicle; and instruct a display in the vehicle to display the travel path, as taught by Zhuang, in order to narrow the number of potential carpool candidates to an acceptable number (Zhuang [0008]) and to show the agreed-upon route to aid the driver of the carpool (Zhuang [0017]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Devarakonda does not teach every limitation of wherein the processor is programmed to acquire information about learning levels generated in terminals possessed by the third plurality of users and transmitted from the terminals, the learning levels corresponding to a score on a predetermined test taken by the third plurality of users.
However, Colby discloses wherein the processor is programmed to acquire information about learning levels generated in terminals possessed by the third plurality of users and transmitted from the terminals, the learning levels corresponding to a score on a predetermined test taken by the third plurality of users (Colby Fig. 3, Group Entrance Exam 21; also Colby [0175-0176], “an ideal minimum and maximum number of students in a group and groups in a classroom is a minimum number of students needed for meaningful interactivity… prior to students being assigned into a group all students are required to study pre-assigned materials, and thereafter take a group pre-qualification entrance examination. The group pre-qualification entrance examination assures that all those assigned into a group have a minimum comprehension of the subject matter. This increases the likelihood of critical interactivity among group members and between groups. This in turn drives critical thinking and creativity, creating thoughtful and diverse short answer results leading to more comprehensive learning, better learning retention, and a more well-rounded understanding of subject matter. As a result students receive a better platform, from which to use the educational subject matter in their lives”).
Colby is analogous to Devarakonda, as both are drawn to the art of education. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Devarakonda, to include wherein the processor is programmed to acquire information about learning levels generated in terminals possessed by the third plurality of users and transmitted from the terminals, the learning levels corresponding to a score on a predetermined test taken by the third plurality of users, as taught by Colby, in order to ensure a minimum comprehension of the subject matter and increase interactivity among group members (Colby [0176]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 5 (Previously Presented), Devarakonda in view of Zhuang and in further view of Colby discloses a non-transitory computer readable storage medium that stores a program for causing the information processing method according to claim 4 to be executed by a computer (Devarakonda [0055], “Although users 109 can operate the system 101 via a user interface on a computing device, other interface mediums are also possible, such as wired or wireless electronic voice or digital control, handheld devices, etc.”).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Devarakonda in view of Zhuang and Colby, and in further view of Prewitt (US 6,421,525).
Regarding claim 6 (Previously Presented), and substantially similar limitations in claim 7 (Previously Presented), Devarakonda in view of Zhuang and Colby does not explicitly teach that the processor is further programmed to cause a lesson to be displayed in the vehicle for the third plurality of users, the lesson corresponding to the learning objective of the third plurality of users.
However, Prewitt discloses that the processor is further programmed to cause a lesson to be displayed in the vehicle for the third plurality of users, the lesson corresponding to the learning objective of the third plurality of users (Prewitt Abstract, “A learning aid which is mounted within a bus. A central computer stores lessons and distributes selected lessons to student work stations which are positioned for individual passengers. Each student work station includes a display unit and an input apparatus (such as a keyboard). The local computer at the student work station is in communications with the central computer. The preferred communication channel is through the use of radio frequencies. Scores for the passengers are collected and recorded in some embodiments for use by the instructor.”).
Prewitt is analogous to Devarakonda in view of Zhuang and Colby, as both are drawn to the art of education. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Devarakonda in view of Zhuang and Colby, to include that the processor is further programmed to cause a lesson to be displayed in the vehicle for the third plurality of users, the lesson corresponding to the learning objective of the third plurality of users, as taught by Prewitt, in order to create a learning environment for a vehicle so that commute time is fruitfully used (Prewitt col. 1 lines 21-24). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.




Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Whalin et al. (US 2011/0289433) Web-based interactive meeting facility with recommendations to users
Lehmann (US 2014/0129578) System and method for carpool matching
Dayama et al. (US 2017/0243172) Cognitive optimal and compatible grouping of users for carpooling
Anastasia et al. (US 2019/0164233) Apparatus and method for matching members of carpool
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715                                                                                                                                                                                        

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715